                                     Case 4:19-cv-05737-HSG Document 51 Filed 04/15/21 Page 1 of 2



                               1   CONCHITA E. LOZANO-BATISTA, Bar No. 227227
                                   KRISTINA M. ZINNEN, Bar No. 245346
                               2   WEINBERG, ROGER & ROSENFELD
                                   1375 55th Street
                               3   Emeryville, CA 94608
                                   Telephone (510) 337-1001
                               4   Fax (510) 337-1023
                                   E-Mail: clozano@unioncounsel.net
                               5           kzinnen@unioncounsel.net

                               6   Attorneys for Plaintiff

                               7

                               8

                               9                              UNITED STATES DISTRICT COURT

                              10                             NORTHERN DISTRICT OF CALIFORNIA

                              11
                                   THE BOARD OF TRUSTEES, in their                No. 4:19-cv-05737 HSG
                              12
                                   capacities as Trustees of the CALIFORNIA
                              13   SERVICE EMPLOYEES HEALTH AND
                                                                                  STIPULATION OF DISMISSAL WITH
                                   WELFARE TRUST FUND,
                              14                                                  PREJUDICE; ORDER [F.R.C.P. 41(a)
                                                               Plaintiff,         (1)(A)(ii)]
                              15
                                                                                  Judge:   Haywood S. Gilliam, Jr.
                                           v.
                              16

                              17   WORLD SERVICE WEST/LA INFLIGHT
                                   SERVICE COMPANY, LLC
                              18
                                                               Defendant.
                              19

                              20

                              21

                              22

                              23

                              24

                              25

                              26

                              27

                              28
WEINBERG, ROGER &
   ROSENFELD                                                                  1
 A Professional Corporation
               th
       1375 55 Street
     Emeryville, CA 94608
                                      STIPULATION OF DISMISSAL WITH PREJUDICE; ORDER
       (510) 337-1001
                                      Case No. 4:19-cv-05737 HSG
                                     Case 4:19-cv-05737-HSG Document 51 Filed 04/15/21 Page 2 of 2




                               1           The parties hereto, through their respective counsel, have agreed to a settlement of this
                               2   matter and hereby stipulate and agree, pursuant to Federal Rule of Civil Procedure
                               3   41(a)(1)(A)(ii), that the above-referenced matter be dismissed with prejudice, with each party to
                               4   bear its own attorneys’ fees and costs.
                               5                                                     Respectfully Submitted:
                               6   Dated: April 14, 2021                              WEINBERG, ROGER & ROSENFELD
                                                                                      A Professional Corporation
                               7

                               8                                                      /s/ Conchita E. Lozano-Batista
                                                                             By:      Conchita E. Lozano-Batista
                               9
                                                                                      Attorneys for Plaintiff
                              10
                                   Dated: April 14, 2021                              BAUTE CROCHETIERE HARTLEY &
                              11                                                          VELKEI LLP

                              12
                                                                                      /s/ Courtney A. Palko
                              13                                                      Courtney A. Palko
                              14                                                      Attorneys for Defendant WORLD SERVICE
                                                                                      WEST/LA INFLIGHT SERVICE COMPANY,
                              15                                                      LLC
                              16
                                                                                    ORDER
                              17
                                           The parties have resolved this matter and agreed that the above-captioned be dismissed in
                              18
                                   its entirety with prejudice. IT IS HEREBY ORDERED that this case be dismissed in its entirety
                              19
                                   with prejudice pursuant to the parties’ Stipulation.
                              20
                                           IT IS SO ORDERED.
                              21

                              22
                                   Dated: 4/15/2021
                              23                                                   The Honorable Haywood S. Gilliam, Jr
                                                                                   UNITED STATES DISTRICT JUDGE
                              24

                              25
                                   147750\1161714
                              26

                              27

                              28
                                                                                         2
WEINBERG, ROGER &
   ROSENFELD                          STIPULATION OF DISMISSAL WITH PREJUDICE; ORDER
 A Professional Corporation
               th
       1375 55 Street
     Emeryville, CA 94608
                                      Case No. 4:19-cv-05737 HSG
       (510) 337-1001
